DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2011/0176260) in view of Lee (US 9,560,750).
Regarding claim 1, Walters et al. discloses a mobile terminal (fig. 6a-9e), comprising a main body (fig.  9c number 1) and a flexible screen (fig. 6a-9e number 9) disposed on the main body (P:0029), the main body comprising an upper main body (fig. 9c-9e number 28a) and a lower main body (fig. 9c-9e number 28b) separately disposed (via hinge 28c) (P:0029), the mobile terminal further comprising a rotation shaft structure (roll mechanism)( fig. 9c-9e number 29, P:0029 and fig. 3 number 14, P:0011)   and a first support structure (sliding part)(fig. 9c-9e number 31,  P:0029 and P:0011)  for supporting the flexible screen (P:0029), the rotation shaft structure being located in the upper main body (fig. 9c-9e number 29, P:0029)  and the first support structure winding around the rotation shaft structure (P:0029 lines 11-12); a portion of the flexible screen  (fig. 6a-9e number 9) being embedded (fig. 3bfig. 5c number 9) in the lower main body (fig. 9c-9e number 28b) and being located on a surface facing a user (fig. 9c-9e); wherein the surface of the flexible screen facing the user is a front surface (fig. 9c-9e);  when the upper main body being separated from or attached to the lower main body (fig. 9c-9e), deployment (extending the display panel) (fig. 9b-e) and retraction (compact/close configuration)(fig.9a)  of the first support structure )(fig. 9c-9e number 31,  P:0029 lines 11-12 and fig. 3b number 15) being realized by rotating the rotation shaft structure (fig. 9c-9e number 29, P:0029 and fig.3b number 14 and P:0023).  Walters et al. differs from claim 1 of the present invention in that it does not explicit disclose a back surface of the other portion being attached to a surface of the first support structure remote from the rotation shaft structure.  Lee teaches a display device (fig. 3) comprising a flexible display (fig. 3 number 120 and col. 2 line 22), a back surface (i.e. of the display)(fig. 3 number 120) of the other (back of display) portion being attached to a surface of the first support structure (support surface) (fig. 3 .

7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2011/0176260) in view of Lee (US 9,560,750) as applied to claim 1 above and in view of Hwang (US 9,258,396).
Regarding claim 2, the combination of Walters et al. and Lee differs from claim 2 of the present invention in that they do not explicit disclose a second support structure, the second support structure is attached to two sides, or a back surface, or the two sides and the back surface of the mobile terminal, and supports the upper main body and the lower main body to make them in a same plane when the upper main body is separated from or attached to the lower main body.  Hwang teaches a electronic device (abstract) comprising a second support structure (fig. 1 a number 13), the second support structure is attached to two sides (fig. 1a numbers 11 and 12), and supports a main body (fig. 1 number 11) and a main body (fig. 1 number 12) to make them in a same plane when the main body is separated from (fig. 1a) or attached to the main body (fig. 2a).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walters et al. and Lee with a second support structure, the second support structure is attached to two sides, or a back surface, or the two sides and the back surface of the mobile terminal, and supports the upper main body and the lower main body to make them in a same plane when the upper main body is separated from or attached to the lower main body in order to provide a second 

Regarding claim 3, the combination of Walters et al. and Lee differs from claim 3 of the present invention in that they do not explicit disclose the second support structure comprises a first support sub-structure and a second support sub-structure slidably connected to the first support sub-structure ,an end of the first support sub-structure along a sliding direction and away from the second support sub-structure is fixedly connected to the upper main body, and an end of the second support sub-structure along the sliding direction and away from the first support sub-structure is fixedly connected to the lower main body.  Hwang teaches the second support structure (fig. 1 a number 13) comprises a first support sub-structure (fig. 4 number 131) and a second support sub-structure (132) (col. 6 lines 56-60)  slidably connected to the first support sub-structure (fig. 1b  number13 and fig. 2a and fig. 3),an end (fig. 1B number 40) of the first support sub-structure along a sliding direction and away from the second support sub-structure is fixedly connected to a main body (fig. 1A), and an end (fig. 1B number 40)  of the second support sub-structure along the sliding direction and away from the first support sub-structure is fixedly connected to the main body (fig. 1 b number 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walters et al. and Lee with the second support structure comprises a first support sub-structure and a second support sub-structure slidably connected to the first support sub-structure ,an end of the first support sub-structure along a sliding direction and away from the second support sub-structure is fixedly connected to the upper main body, and an end of the second support sub-structure along the sliding direction and away from the first support sub-structure is fixedly connected to the lower main body in order for the mobile terminal display to incremental slide away .

6.	Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2011/0176260) in view of Lee (US 9,560,750) as applied to claim 1 above and in further view of Endo et al. (US 2015/0261259).
Regarding claims 12, the combination of Walters et al. and Lee differs from claim 12 of the present invention in that they do not explicit disclose acquiring a switching instruction for a flexible screen display state in the mobile terminal; controlling, according to the switching instruction, the flexible screen to switch to a corresponding display state, wherein the display state comprises a first display state and a second display state, wherein the first display state is a state in which the flexible screen is displayed in full screen, and the second display state is a state in which the flexible screen embedded in the lower main body of the mobile terminal is displayed.  Endo et al. teaches an electronic device (abstract), acquiring a switching instruction for a flexible screen display state (abstract and P:0129)  in the mobile terminal (P:0129); controlling, according to the switching instruction, the flexible screen to switch to a corresponding display state (folded state to open state)(P:0129), wherein the display state comprises a first display state (folded state) and a second display state (open state)(P:0129), wherein the first display state is a state in which the flexible screen is displayed in full screen (open state)(fig. 1a and P:0129), and the second display state is a state in which the flexible screen (101) embedded in the lower main body of the mobile terminal is displayed (fig. 2a-b and P:0074-P:0075).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walters et al. and Lee with acquiring a switching instruction for a flexible screen display state in the mobile terminal; controlling, according to the switching instruction, the flexible screen to switch to a corresponding display state, wherein the 

Regarding claims 16, the combination of Walters et al. and Lee differs from claim 16 of the present invention in that they do not explicit disclose the display state further comprises: a third display state wherein the third display state is a state in which partial flexible screen located in the upper main body  and the flexible screen embedded in the lower main body of the mobile terminal are displayed together.  Endo et al. teaches an electronic device (abstract, fig. 1a) comprising a third display state  (fig. 8c number 102a-c) wherein the third display state is a state in which partial flexible screen located in the upper main body (fig. 8c number 102a-c)  and the flexible screen embedded in the lower main body of the mobile terminal are displayed together (fig. 8c number 102c and fig. 8D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Walters et al. and Lee with a third display state  wherein the third display state is a state in which partial flexible screen located in the upper main body  and the flexible screen embedded in the lower main body of the mobile terminal are displayed together in order for the mobile terminal to display a larger area of display to the user based upon the configuration of the mobile terminal, as taught by Endo et al..

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2011/0176260) in view of Lee (US 9,560,750)  and Endo et al. (US 2015/0261259) as applied to claims 1 and 12 above and in further view of Lee et al. (US 2017/0293383).
.

Allowable Subject Matter
8.	Claims 4-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art of record fails to teach or suggest alone, or in combination the second support structure further comprises a locking structure, the locking structure comprises a locking convex hull the other end of the first support sub-structure, and a locking step and a locking groove at one end of the second support sub-structure; when the locking convex hull is located in the locking groove, the locking step catches the locking convex hull.



Regarding claim 8, the prior art of record fails to teach or suggest alone, or in combination the rotation shaft structure comprises: an axial center, a barrel and a spring, the axial center comprising a first axial center and a second axial center; the first axial center and the second axial center are connected via the spring and attached in the barrel, and the first support structure winds around the barrel.

Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination a distance detection device for detecting a distance between the upper main body and the lower main body of the mobile terminal, wherein the step of acquiring the switching instruction for the flexible screen display state in the mobile terminal further comprises: detecting the distance between the upper main body and the lower main body via the distance detection device; generating a corresponding switching instruction according to the distance.

s 4-11, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.